708 S.E.2d 397 (2011)
STATE
v.
Gregory Lynn GORDON.
No. 132P11-2.
Supreme Court of North Carolina.
May 17, 2011.
Gregory Lynn Gordon, Vanceboro, for Gordon, Gregory Lynn.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
John Snyder, District Attorney, for State.
The following order has been entered on the motion filed on the 16th of May 2011 by *398 Defendant for Writ of Habeas Corpus Testicadum  DEFAULT JUDGMENT:
"Motion Denied by order of the Court in conference, this the 17th of May 2011."